Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 7, 8, 11, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2022/0021905) (hereinafter Ma) in view of Pandey et al. (US 2022/0014723) (hereinafter Pandey).

Regarding claims 1 and 11, Ma teaches method and apparatus of video processing, comprising: 
converting, by processing circuitry, a picture in a subsampled format in a color space into a non subsampled format in the color space (e.g. pars. 48 – 50: describing that the system upsamples a format in color space, wherein upsampling the picture in color space is the equivalent of converting the picture in a subsampled format in color space into a non-subsampled format in color space); and 
providing, by the processing circuitry, the picture in the non subsampled format as an input to a neural network based filter (e.g. par. 52: describing that the converted image is provided as input to a neural network based filter).
Ma does not explicitly teach:
wherein the processing circuitry is further configured to clip values of a color component of the picture in the non subsampled format before providing the picture in the non subsampled format as an input to a neural network based filter.
Pandey, however, teaches a method and apparatus of video processing:
wherein the processing circuitry is further configured to clip values of a color component of the picture in the non subsampled format before providing the picture in the non subsampled format as an input to a neural network based filter (e.g. pars. 106 and 107: describing that the system clips the color component values to within a range prior to providing the image to the neural network based filter).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ma by adding the teachings of Pandey in order to clip values of a color component before providing the non subsampled format picture as input to a neural network based filter. One of ordinary skill in the art would have been motivated to make such a modification because the modification ensures that color values of the picture are constrained to the maximum and minimum values allowed for the color system (see, e.g. Pandey, e.g. par. 106: describing that the color values are clipped based on the maximum and minimum values allowed for the color system).

Turning to claims 2 and 12, Ma and Pandey teach all of the limitations of claims 1 and 11, respectively, as discussed above. Ma does not explicitly teach:
clipping the values of the color component of the picture in the non subsampled format into a valid range for the color component
Pandey, however, teaches a method and apparatus for video processing:
clipping the values of the color component of the picture in the non subsampled format into a valid range for the color component (e.g. par. 106: describing that the system clips the values of the color components based on a valid range for the color system).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ma by adding the teachings of Pandey in order to clip values of a color component into a valid range for the color component. One of ordinary skill in the art would have been motivated to make such a modification because the modification ensures that color values of the picture are constrained to the maximum and minimum values allowed for the color system (see, e.g. Pandey, e.g. par. 106: describing that the color values are clipped based on the maximum and minimum values allowed for the color system).

Regarding claims 4 and 14, Ma and Pandey teach all of the limitations of claims 1 and 11, respectively, as discussed above. Ma does not explicitly teach:
clipping the values of the color component of the picture in the non subsampled format into a range that is predetermined.
Pandey, however, teaches a method and apparatus for video processing:
clipping the values of the color component of the picture in the non subsampled format into a range that is predetermined (e.g. par. 106: describing that the system clips the values of the color components based on the maximum and minimum allowed values for the respective color system, wherein the maximum and minimum allowed values for the color system is the equivalent of a range that is predetermined)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ma by adding the teachings of Pandey in order to clip values of a color component into a predetermined range. One of ordinary skill in the art would have been motivated to make such a modification because the modification ensures that color values of the picture are constrained to the maximum and minimum values allowed for the color system (see, e.g. Pandey, e.g. par. 106: describing that the color values are clipped based on the maximum and minimum values allowed for the color system).

Turning to claims 7 and 17, Ma and Pandey teach all of the limitations of claims 1 and 11, respectively, as discussed above. Ma further teaches:
reconstructing the picture in the subsampled format based on decoded information from a bitstream (e.g. Fig. 2 and par. 28: depicting and describing that the system reconstructs the picture; e.g. pars. 96- 98: describing that the system outputs the image data in its original format by converting the upsampled format back to its original format, wherein converting the filtered upsampled format picture back into its original form is the equivalent of converting the filtered picture in non-subsampled format to a filtered picture in subsampled format).

Regarding claims 8 and 18, Ma and Pandey teach all of the limitations of claims 1 and 11, respectively, as discussed above. Ma further teaches:
applying the neural network based filter on the picture in the non subsampled format with the clipped values to generate a filtered picture of the non subsampled format; and converting the filtered picture in the non subsampled format to a filtered picture of the subsampled format (Ma, e.g. Fig. 7, elements 709, 711, 712, and 713, and pars. 96 – 98: depicting and describing that the system applies the neural network based filter on the upsampled format to generate a filtered picture of the upsampled format [element 709 and par. 96: describing that the joint processing unit is the neural network filtering], and converts the filtered picture in the upsampled format back into its original format, wherein the upsampled format is the equivalent of the non-subsampled format that is clipped [see discussion above], and wherein converting the filtered upsampled format picture back into its original form is the equivalent of converting the filtered picture in non-subsampled format to a filtered picture in subsampled format).

Claim(s) 3, 5, 6, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2022/0021905) (hereinafter Ma) in view of Pandey et al. (US 2022/0014723) (hereinafter Pandey) as applied to claims 1 and 11, respectively, above, and further in view of Zhang et al. (US 2021/0314628) (hereinafter Zhang).

Regarding claims 3 and 13, Ma and Pandey teach all of the limitations of claims 1 and 11, respectively, as discussed above. Ma does not explicitly teach:
clipping the values of the color component of the picture in the non subsampled format into a range that is determined based on a bitdepth.
Zhang, however, teaches a method and apparatus for video processing:
clipping the values of the color component of the picture in the non subsampled format into a range that is determined based on a bitdepth (e.g. par. 5: describing that clipping values are based on bitdepth).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ma by adding the teachings of Zhang in order to determine a range for clipping the color component based on bitdepth. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Turning to claims 5 and 15, Ma and Pandey teach all of the limitations of claims 1 and 11, respectively, as discussed above. Ma further teaches:
side information decoded from the bitstream that carries the picture, the side information associated with the color component.
Ma does not explicitly teach:
wherein the system determines a range for clipping the values based on decoded information from a bitstream that carries the picture; and clipping the values of the color component of the picture in the non subsampled format into the determined range. 
Zhang, however, teaches a method and apparatus for video processing:
wherein the system determines a range for clipping the values based on decoded information from a bitstream that carries the picture; and clipping the values of the color component of the picture in the non subsampled format into the determined range (e.g. pars. 79 – 82: describing that the system determines a clipping range for clipping values of luma and chroma components based on a syntax element decoded from the bitstream, the system clipping the luma and chroma components according to the syntax element).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ma by adding the teachings of Zhang in order to determine a range for clipping the color component based on decoded information from the bitstream and clipping the color component based on the determined range. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Regarding claims 6 and 16, Ma, Pandey, and Zhang teach all of the limitations of claims 1 and 5, and claims 11 and 15, respectively, as discussed above. Ma does not explicitly teach:
decoding, from at least one of a sequence parameter set, a picture parameter set, a slice header and a tile header in the bitstream, a signal that is indicative of the range.
Zhang, however, teaches a method and apparatus for video processing:
decoding, from at least one of a sequence parameter set, a picture parameter set, a slice header and a tile header in the bitstream, a signal that is indicative of the range (e.g. par. 65: describing that filter information for each color component is signaled in the slice header; pars. 79 – 82: describing that the signaled filter information for each color component includes clipping information).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ma by adding the teachings of Zhang in order to decode the signal indicating the range from at least one of a sequence parameter set, a picture parameter set, a slice header and a tile header in the bitstream. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Claim(s) 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2022/0021905) (hereinafter Ma) in view of Pandey et al. (US 2022/0014723) (hereinafter Pandey) as applied to claims 1 and 11, respectively, above, and further in view of Kaplanyan et al. (US 2018/0204314) (hereinafter Kaplanyan).

Regarding claims 9 and 19, Ma and Pandey teach all of the limitations of claims 1 and 11, respectively, as discussed above. Ma does not explicitly teach:
storing the picture in the non subsampled format with the clipped values.
Kaplanyan, however, teaches a method and apparatus for video processing:
storing the picture in the non subsampled format with the clipped values (e.g. Fig. 9, par. 113, and claim 14: describing that the image filtered by the neural network filter is used stored, wherein the image filtered by the neural network filter is the equivalent of the non subsampled format with the clipped values [see discussion above]) .
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ma by adding the teachings of Kaplanyan in order to store the picture in the non subsampled format with the clipped values. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Turning to claims 10 and 20, Ma and Pandey teach all of the limitations of claims 1 and 9, and claims 11 and 20, respectively, as discussed above. Ma does not explicitly teach:
providing the stored picture in the non subsampled format with the clipped values as a training input to train a neural network in the neural network based filter.
Kaplanyan, however, teaches a method and apparatus for video processing:
providing the stored picture in the non subsampled format with the clipped values as a training input to train a neural network in the neural network based filter (e.g. Fig. 9, pars. 21 and 119,  and claim 14: describing that the image filtered by the neural network filter is used stored and used as training input to the neural network filter, wherein the image filtered by the neural network filter is the equivalent of the non subsampled format with the clipped values [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ma by adding the teachings of Kaplanyan in order to provide the stored picture in the non subsampled format with the clipped values as training input to train the neural network in the neural network based filter. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487                                                                                                                                                                                                        /LERON BECK/Primary Examiner, Art Unit 2487